UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30th, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 033-17774-NY ALL GRADE MINING, INC. (Exact name of registrant as specified in its charter) Colorado * (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number: (201) 788-3785 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YES ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YES þNO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Outstanding Split Adjusted 30 September 2013 6 November 2013 PLEASE TAKE NOTE – ALL GRADE MINING, INC. UNDERWENT A REVERSE SPLIT OF 500:1 WHICH WENT EFFECTIVE ON FRIDAY, 1 NOVEMBER 2013. ALL GRADE MINING, INC. AND SUBSIDIARY (A Development Stage Company Commencing January 3, 2006) CONTENTS Page PART I- FINANCIAL INFORMATION 3 ITEM 1- FINANCIAL STATEMENTS 4 Condensed Consolidated Balance sheets as of September 30, 2013and December 31, 2012 (unaudited) 4 Condensed Consolidated Statementof Operations for the nine and nine months ended September 30, 2013, and September 30, 2012 and for the period January 3, 2006 (date of commencement as a development stage company) through September 30, 2013 (unaudited) 5 Condensed Consolidated Statementof Cash Flows for the nine months ended September 30, 2013, and December 31, 2012 and for the period January 3, 2006 (date of commencement as a development stage company) through September 30, 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4- CONTROLS AND PROCEDURES 25 PART II- OTHER INFORMATION 27 ITEM 1- LEGAL PROCEEDINGS 27 ITEM 1A- RISK FACTORS 27 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3- DEFAULT UPON SENIOR SECURITIES 28 ITEM 4- MINE SAFETY DISCLOSURES 29 ITEM 5- OTHER INFORMATION 29 ITEM 6- EXHIBITS 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements Balance Sheet ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Asset Cash $ $ PROPERTY AND EQUIPMENT - Net OTHER ASSETS Depository payment towards acquisition of iron ore mine Deposit on acquistion - Prepaid Expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilites Accounts Payable $ $ Taxes payable Accrued interest payable Due tostockholders - Loans payable Convertible debentures, net of debt discount of $8,700 and $0 as of September 30, 2013 and December 31, 2012 Derivative liability Total Current Liabilites Convertible debentures, net of debt discount of $483,500 and $291,300 as ofSeptember 30, 2013 and December 31, 2012, net of current portion Total liabilities Stockholders' Deficit (Note 8) Convertible Preferred Stock Class A, no par value, 100,000 shares authorized at September 30, 2013 andDecember 31, 2012. Issued and outstanding 20,000 shares at September 30, 2013 andDecember 31, 2012. Convertible Preferred Stock Class B, no par value, 400,000 shares authorized at September 30, 2013 andDecember 31, 2012. None issued and outstanding atSeptember 30, 2013 andDecember 31, 2012. Preferred Stock Class C, no par value, 50,000 shares authorized at September 30, 2013 andDecember 31, 2012. Issued and outstanding 20,000 shares at September 30, 2013 andDecember 31, 2012. Common stock, par value $.001 per share; authorized 5,000,000,000 shares, issued and outstanding 3,081,452,913 and 128,824,857 shares at September 30, 2013 andDecember 31, 2012 Additional Paid in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 4 Statement of Operations ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Nine Months Ended Three Months Ended January 3, 2006 (date of commencement as a development stage company) though September 30, 2013 September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net Sales $
